


110 HR 7100 IH: DTV Coupon Assistance Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7100
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To allow a refundable credit against Federal income tax
		  for expired digital-to-analog converter box coupons.
	
	
		1.Short titleThis Act may be cited as the
			 DTV Coupon Assistance Act of
			 2008.
		2.Refundable tax
			 credit for expired digital-to-analog converter box coupons
			(a)Allowance of
			 credit
				(1)In
			 generalIn the case of an individual, there shall be allowed as a
			 credit against the tax imposed by chapter 1 of the Internal Revenue Code of
			 1986 an amount equal to $40 for each expired digital-to-analog converter box
			 coupon of the taxpayer.
				(2)Year credit
			 allowedThe credit under paragraph (1) shall be allowed for the
			 taxable year which includes the date such coupon expired.
				(b)LimitationThe
			 credit allowed under subsection (a) shall not exceed $80.
			(c)Digital-to-analog
			 converter box couponFor
			 purposes of this section—
				(1)In
			 generalThe term digital-to-analog converter box
			 coupon means a coupon (or similar method of payment assistance) issued
			 under section 3005 of the Digital Television Transition and Public Safety Act
			 of 2005 (Public Law 109–171).
				(2)ExpiredA digital-to-analog-converter box coupon
			 shall be treated as expired only if such coupon is not applied toward the
			 purchase of an digital-to-analog converter box, and such coupon expires, on or
			 before February 17, 2009.
				(3)Digital-to-analog
			 converter boxThe term digital-to-analog converter box has the
			 meaning given such term under section 3005(d) of such Act.
				(d) Credit
			 refundableFor purposes of the Internal Revenue Code of 1986, the
			 credit allowed under subsection (a) shall be treated as allowed under subpart C
			 of part IV of subchapter A of chapter 1 of the Internal Revenue Code of
			 1986.
			(e)RegulationsThe
			 Secretary of the Treasury, in consultation with the Assistant Secretary for
			 Communications and Information of the Department of Commerce, shall prescribe
			 such regulations and other guidance as may be necessary or appropriate to carry
			 out the purposes of this section and to prevent allowance of a credit with
			 respect to any coupon which has not expired, which has been applied toward the
			 purchase of a digital-to-analog converter box, or which was not issued to the
			 taxpayer.
			
